Citation Nr: 1527427	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vanessa L. George, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1965 to December 1967. He died in May 2011; the appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the RO. In her Substantive Appeal (VA Form 9), the appellant requested a Board video-conference hearing with a Veterans Law Judge (VLJ). She was scheduled for a Board video-conference hearing on September 10, 2014. She failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. As such, her hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2014).

The Board notes that the Appellant was previously represented by the Military Order of the Purple Heart (MOPH) (as reflected in a May 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). In April 2012, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Vanessa L. George. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2010 VA ambulatory surgery assessment treatment record documents review of a January 8, 2009, Echo report that noted "mildly enlarged LA. Mild left ventricular hypertrophy with normal systolic function suggestive of hypertensive cardiovascular heart disease. Estimated EF 72%." However, the January 8, 2009 Echo report is not included in the claims file before the Board on review. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2).  Remand is required to obtain this (and other) outstanding VA records.

The Veteran's death certificate reflects that the immediate cause of his death was hypertensive cardiovascular disease and obesity and obstructive sleep apnea contributed to death but not resulting in the hypertensive cardiovascular disease. The appellant essentially asserts that the Veteran should have been service connected for the heart disease which caused his death.  VA is not always required to assist a claimant in obtaining a medical examination or assistance unless such assistance is required whenever a medical opinion is "necessary to substantiate the claim." 38 U.S.C.A. § 5103A(a). Given that a veteran who served in the Republic of Vietnam during the Vietnam Era and contracted ischemic heart disease to a degree of 10 percent or more at any time after service is entitled to a presumption of service connection even though there is no record of such disease during service, the Board finds that an opinion is necessary to resolve this matter on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment for the Veteran, to specifically include the January 8, 2009, heart Echo report. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. In such case, notice must be provided to the appellant and her representative. The appellant should be informed that she can also provide alternative forms of evidence.  

2. Obtain an opinion regarding the cause of the Veteran's death.  The claims file should be made available to and be reviewed by the examiner. The examiner must provide an opinion, in light of all the evidence of record and sound medical principles as to whether it is at least as likely as not (50 percent chance or greater) the Veteran suffered from an ischemic heart disease that caused or contributed substantially or materially to cause the Veteran's death. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

3. After completing all indicated development, the claim should be readjudicated. If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




